Dillon, J.,
dissenting.— An attentive examination of the testimony in the case has led me to a different conclusion from my brethren, and has impressed me with the correctness of the decree below. Looking not alone to what the Shoemakers say, but to their acts and the circumstances, I am of opinion that they had notice of the trust, or of such facts as should have put them upon an inquiry which would have led them to a knowledge of it. I am in favor of affirming the decree below; at least, to the extent of charging the land with the amount of the plaintiffs’ debt.